DETAILED ACTION
The present application, filed on 03/12/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing on 06/28/2022.
Claims 16-31 are pending and have been considered below.

Priority
The application claims priority to foreign application FR 1858268, filed on 09/14/2018, and is a 371 of PCT/EP2019/074216, filed on 09/11/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2021, and 04/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 06/28/2022 have been fully considered but they are not persuasive. Both Inuzuka and Haglund disclose all the amended limitations of claim 16, as previously rejected in claims 21-22. Moreover, claim 22 could be rejected by Inuzuka, and claim 21 could be rejected by Haglund under 35 USC 103, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Lastly, it is still unclear how the structure described in the present application could allow the end of travel stop to have a clearance dimension less than a clearance dimension of the crimping interface (i.e. if the crimped portion can slide over the crimping interface, what exactly is stopping the crimped portion from sliding over something with less of a clearance), but all other 112(b) rejections and claim objections have been traversed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the structure of the thrust member that would allow the thinner portion to have a clearance dimension less than a clearance dimension of the crimping interface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20, 22-23, 25-27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inuzuka (US 2018/0043855), as cited by applicant.
Regarding claim 16, Inuzuka discloses {Figures 1-2, and 9-10} a thrust member {20} for a pedestrian protection device {22} of a motor vehicle {24}, comprising: a fixed body {30} arranged to be fixed to the vehicle, a piston {32 (36)}, which is movable relative to the fixed body {30} between a rest position {Figure 10A} and a deployed position {Figure 10B}, the piston {32} held in the rest position by a crimped portion {52, circled in annotated Figure 10} of the fixed body, and a pyrotechnic actuator {62, 64}, arranged to move the piston from the rest position to the deployed position, the fixed body {30} further comprises: a crimping interface {44}, arranged to allow a crimping of the crimped portion {44} for retaining the piston {32} in the rest position, a stop interface {right circle; annotated Figure 10B}, arranged to form an end-of-travel stop for the piston in order to define the deployed position {Figure 10B}.


    PNG
    media_image1.png
    273
    975
    media_image1.png
    Greyscale

Annotated Figure 10 (Inuzuka)

Regarding claim 17, Inuzuka discloses {Figures 1, and 9-10} the crimped portion {52, left circle in annotated Figure 10B} comprises at least one portion of a crimped wall, seated on a support portion of the fixed body {30} and sloped relative to a direction of movement of the piston {32} between the rest position and the deployed position.
Regarding claim 18, Inuzuka discloses {Figures 1-2, and 9-10} the piston {32} has a circumference, and wherein the crimped portion {52, left circle in annotated Figure 10B} is crimped onto a whole circumference of the crimping interface {44} or only by segments of the whole circumference of the crimping interface {44}.
Regarding claim 19, Inuzuka discloses {Figures 1-2, and 9-10} the fixed body {30} comprises at least one groove {right circle in annotated Figure 10B}, and wherein the piston crimped portion {left circle in annotated Figure 10B} in the rest position, comprises a wall portion arranged in the groove, following a plastic deformation of the crimped portion into the groove.
Regarding claim 20, Inuzuka discloses {Figures 1-2, and 9-10} the fixed body {30} comprises at least one projection {44, right circle in annotated Figure 10B}, and wherein the piston crimped portion {left circle in annotated Figure 10B} in the rest position {Figure 10A}, comprises a wall portion seated on the projection, following a plastic deformation of the crimped portion.
Regarding claim 22, Inuzuka discloses {Figures 1, and 10} the end-of-travel stop has a clearance dimension for the piston that is less than or equal to a clearance dimension of the crimping interface {Figure 10B}.
Regarding claim 23, Inuzuka discloses {Figures 1, and 10A} the fixed body {30} comprises a thinner portion {30} between the crimping interface {44} and the stop interface {36 in Figure 1}, the thinner portion {30} having a clearance dimension less than the clearance dimension of the crimping interface {44}.
Regarding claim 25, Inuzuka discloses {Figures 1-2, and 10} the fixed body {30} comprises elastic holding means {40} arranged to engage with the piston {32} and hold it in the deployed position.
Regarding claim 26, Inuzuka discloses {Figures 1, and 10} the pyrotechnic actuator {62, 64} comprises a pyrotechnic igniter {64} which is clipped onto the fixed body {30 [0071]}.
Regarding claim 27, Inuzuka discloses {Figures 1, and 10} the fixed body {30} comprises a base {82} and a slot {80, 86} arranged in the base to form a clearance for a connection element {64} of the pyrotechnic actuator {62, 64}.
Regarding claim 29, Inuzuka discloses [0037-0038] the thrust member {20} can be used in combination with a pedestrian protection device {22} for a vehicle {24} in order to form a lift member for a hood {26}.
Regarding claim 30, Inuzuka discloses [0037-0038] the thrust member {20} can be used in combination with a motor vehicle {24}.
Regarding claim 31, Inuzuka discloses {Figures 1-2, and 9-10} the pyrotechnic actuator {62, 64} is arranged in a bore {80, 86} of the fixed body {30}.
Claims 16, 20-21, 24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haglund (GB 2,395,693), as cited by applicant.
Regarding claim 16, Haglund discloses {Figures 13-14} a thrust member for a pedestrian protection device of a motor vehicle, comprising: a fixed body {63 + 77} arranged to be fixed to the vehicle, a piston {68}, which is movable relative to the fixed body {63, 77} between a rest position and a deployed position, the piston {68} held in the rest position by a crimped portion {67} of the fixed body, and a pyrotechnic actuator {62}, arranged to move the piston from the rest position {Figure 13} to the deployed position {Figure 14}, the fixed body {63 + 77} further comprises: a crimping interface {67}, arranged to allow a crimping of the crimped portion for retaining the piston {68} in the rest position, a stop interface {80}, arranged to form an end-of-travel stop for the piston {68} in order to define the deployed position.
Regarding claim 20, Haglund discloses {Figures 13-14} the fixed body {63 + 67} comprises at least one projection {67}, and wherein the piston {68} crimped portion in the rest position {Figure 13}, comprises a wall portion seated on the projection, following a plastic deformation of the crimped portion.
Regarding claim 21, Haglund discloses {Figures 13-14} the end-of-travel stop {outside of 80} has a clearance dimension for the piston {68} that is greater than a clearance dimension of the crimping interface {67}.
Regarding claim 24, Haglund discloses {Figures 13-14} the fixed body comprises a thinner portion {77} between the crimping interface {67} and the stop interface {80}, the thinner portion {77} having a clearance dimension greater than the clearance dimension of the crimping interface {67}.
Regarding claim 28, Haglund discloses {Figures 13-14} the piston {68} is formed by a shell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614